﻿It is a great pleasure for me to congratulate you, Sir, on
your outstanding election. Your competence and your vast
experience in multilateral diplomacy, to which you have
devoted a large part of your professional life, together with
your personal qualities assure us that our work will be
conducted properly and be successful.
I should also like to take this opportunity to pay a
well-earned tribute to Ambassador Razali of Malaysia for
the effective way in which he conducted the fifty-first
session of our General Assembly.
I congratulate, also, the members of the Bureau, who
I am convinced stand ready to do their utmost to ensure
the success of this important session.
It is in fact an important session because, upon the
invitation of the Secretary-General, it is being devoted
largely to an exchange of views, which I hope will be
productive, on the reform of the Organization.
The document before us, entitled “Renewing the
United Nations: A Programme for Reform”, is of the
greatest interest to my country's authorities. The desire to
make the Organization, and above all its Secretariat, more
efficient by improving the coherence and coordination of
its activities is the very judicious inspiration for the
proposed reform process. That desire is easy to
understand and endorse, given its obvious responsiveness
to current real needs.
During the 52 years of its existence, the United
Nations has regularly been challenged by the requirements
of an ever changing world and has thus been led to
develop or create new structures — without, however,
always reducing or suppressing old ones.
The current exceptionally broad changes in the
political, economic and social spheres irresistibly call for
a profound transformation of multilateral cooperation.
They require the Organization to make an ineluctable


effort to adapt that cannot be delayed without jeopardizing
its prestige and seeing its international role inexorably
wither. Thus, we can only endorse the will demonstrated by
the General Assembly at the fiftieth anniversary of the
United Nations and the recent initiatives undertaken. In our
view, it is rational to concentrate and better coordinate the
Organization's missions around the five great pillars of its
Charter responsibilities: international peace and security,
development, humanitarian affairs, economic and social
affairs and human rights.
The promotion and protection of human rights, which
the Secretary-General very rightly proposes to strengthen,
receive the intersectoral treatment which their
multidisciplinary nature naturally evokes. That nature must
not allow us to forget, however, that this fundamental area
of the Organization's competence requires the strengthening
of its appropriate structures. The High Commissioner for
Human Rights, Mrs. Mary Robinson, who has just assumed
her office — and whose arrival we welcome sincerely and
confidently — must be given sufficient human and financial
resources, as well as the decision-making autonomy,
necessary to fulfil the essential duties that have fallen to
her.
Next year's celebration of the fiftieth anniversary of
the Universal Declaration of Human Rights should be an
opportunity to recall the commitments undertaken by the
Member States when they adopted that text on 10
December, 1948, and, a few years later, on 16 December
1966, the two international human rights agreements which,
I am pleased to say, the Principality has recently ratified.
The Emergency Relief Coordinator entrusted with
humanitarian assistance must also enjoy the greatest
autonomy and the means necessary to allow him to
intervene effectively and promptly when necessary — a
task that the Government of the Principality accords the
highest priority.
This autonomy must, more generally, touch the entire
international civil services. The independence of United
Nations agents — the Secretary-General first among
them — is the guarantee of the quality of their service and
of the trust which the international community places in
them.
The decision to bring together all the field
programmes and information centres in common premises,
to be known as United Nations Houses, is both rational and
symbolic. It is an ideal response to the current needs to
concentrate and better coordinate operational activities,
while promoting a strong and cohesive image of the entire
system. We strongly encourage the Secretary-General to
pursue this approach, which has recently been undertaken
in South Africa.
For those States that will not have the opportunity to
host such Houses, might we not consider establishing a
United Nations presence in the form of a volunteer
honourary representative: a national figure mandated,
alongside the authorities, to disseminate information and
heighten general awareness? The widespread practice of
appointing honourary consuls could, in this respect, serve
as an example.
The special team dedicated to reorienting
information activities highlights, in the Secretary-
General's report, a need which we understand: to improve
and enlarge the United Nations capacity to communicate
at the country level through innovative local partnerships.
The establishment of honourary United Nations
representatives would be one way to follow up that
suggestion on a practical and affordable level.
As the Secretary-General points out, public interest
in the United Nations could also be sharpened by the
organization of high-level thematic debates within General
Assembly bodies. We agree with this, given that such
debates would receive more attention from the press and
public opinion than those currently held and would lessen
the need for large world conferences.
The Security Council has already taken steps to
improve information services and exchanges with Member
States that are not members of the Council and with the
international community at large. These steps are useful
and welcome and are beginning to bear fruit.
The important question of enlarging the membership
of that principal organ, which depends on a decision from
the Member States, is also of great interest to us. The
High-level Working Group on that subject has worked
tremendously hard under the leadership of successive
Presidents of the General Assembly and the dedication of
its Vice-Presidents. We convey to them our warmest
thanks. The Principality of Monaco is ready to endorse
unreservedly any commitment or solution that might be
achieved, including the creation of long-term seats lasting
six to 10 years, for example.
In tandem with the improvement already begun in
the functioning of the Economic and Social Council, some
considered attention also appears to be necessary to the
2


Trusteeship Council. The suggestions made by the
Secretary-General seem to us to be wise and far-sighted.
The Principality of Monaco could support the idea of
entrusting that organ with new trusteeship responsibilities
in the spheres of the environment and the protection of the
common human patrimony. Outer space, the atmosphere,
the high seas, as well as the free zones of the Arctic and
Antarctic — especially in the spirit of the 1959 Treaty —
would all stand to gain, under certain conditions, by being
placed within its competence. The Council might also be
entrusted with the ongoing task of considering the great
transformations that would be entailed by predictable
advances in science and technology.
We must hope that the proposed reforms will be
speedily enacted, so that the Millennium Assembly
proposed by the Secretary-General for the year 2000 will
indeed be an occasion for celebrating an updated and
modernized United Nations.
The Principality, which this year is celebrating the
700th anniversary of my family's dynasty in Monaco, can
only wish long life to a United Nations strengthened and
more open to civil society.
Turning now to the nearer future, allow me to
emphasize the importance that my country attaches to
concluding the work on the international criminal court,
which should lead to a plenipotentiary diplomatic
conference next year in Rome. A collective morality that is
universal in scope cannot exist without institutions to
disseminate it, implement it and ensure its respect.
The adoption of a Convention on anti-personnel
landmines, which continue to inflict their savagery on
civilian populations, has long been one of our goals. Is not
respect for the dignity and physical integrity of human
beings one of the most essential and universally recognized
values, one that underlies both human rights and
humanitarian law?
The meeting convened by Canada last October and the
series of meetings held in Vienna, Bonn and Brussels this
year, as well as the diplomatic conference that recently took
place in Oslo have led to the drafting of a text, which, in
the spirit of resolution 51/45 S, prohibits not only the use
but also the development, stockpiling and transfer of such
mines. We truly welcome this development.
In the same vein, I should like to note that the
Principality has recently submitted its instruments of
accession to the Convention on Prohibitions or
Restrictions on the Use of Certain Conventional Weapons
Which May Be Deemed to Be Excessively Injurious or to
Have Indiscriminate Effects, a Convention that we believe
constitutes great progress in the rules of warfare.
Next year will be the International Year of the
Ocean, for which we are making active preparations. The
marine environment laboratory of the International
Atomic Energy Agency in Monaco has recently moved
into new, spacious and functional offices made available
to it by our Government. That laboratory, thanks to its
modern equipment, is helping to identify sources and new
chemical markers of marine pollution. It regularly
organizes training courses and consultative missions, and
it is actively contributing, with the assistance of the
United Nations Environment Programme and the
Intergovernmental Oceanographic Commission, to the
MEDPOL programme to combat pollution in the
Mediterranean — an issue of great interest to us.
The International Year of the Ocean should provide
an opportunity to strengthen such programmes as well as
international cooperation to promote the preservation and
management of marine resources, including certain fish
stocks and marine mammals. At the nineteenth special
session of the General Assembly on the environment last
June, many delegations emphasized these issues. Echoing
the Commission on Sustainable Development, some quite
rightly recalled the need regularly to assess, on an
intergovernmental level and in the framework of the
United Nations Convention on the Law of the Sea, the
quality of the marine environment. This has been done for
almost 20 years in France, Italy and Monaco under the
RAMOGE programme. We hope that other regional
cooperation activities of this nature will develop in 1998.
For coastal States as well as for the international
community, the oceans and the seas must be a protected,
shared space, sparingly exploited — not a place for
intense economic confrontation.
Finally, like the European Union, whose views on
many issues we share, the Principality of Monaco remains
very concerned by the continued financial crisis in the
United Nations. This crisis can be resolved only if
Member States comply strictly with their commitments
and pay in full, on time and without conditions their
contributions to the regular and peacekeeping budgets as
well as all accumulated arrears.
3


As a member of the International Olympic Committee,
I am pleased once again to remind the Assembly that the
Winter Olympic Games will be held next February in
Nagano, Japan. The General Assembly at its fifty-first
session invited Member States, through resolution 50/13, to
respect a truce before, during and after both the Summer
and Winter Olympic Games. Building a peaceful and better
world through sport and the Olympic ideal must remain our
motto at that great international meeting of the youth of the
world.
Finally, I should like to convey my deep sorrow,
shared by my father and by the people of Monaco, at the
loss of lives resulting from the forest fires — an ecological
cataclysm — that are raging in Sumatra, Indonesia, and
from the air disaster that occurred in Maden this morning,
as well as at the tragic results of last night's earthquake in
the Italian peninsula. I should like to extend, on my own
behalf and on behalf of my father and the people of
Monaco, our deepest condolences and sympathy.








